Title: From John Adams to William Lee, 2 April 1780
From: Adams, John
To: Lee, William


     
      Dear Sir
      Paris Hotel de Valois Ruë de Richelieu April 2d. 1780
     
     Your Favour of the 30th. of March, is just come to Hand, and I thank you for it.
     I did not Suspect construe any Thing in your last into a design of drawing from me, any of the Secrets of my mission, indeed there is no secret in it, but my Instructions, which will I hope forever remain so, untill they are executed if that time should ever come.
     I have had Reasons, however for saying nothing till now, about my Commission, but those Reasons exist no more. I have indeed the Honour to be Minister Plenipotentiary, with full Powers with the Ambassadors or Ministers from France and Great Britain and all other Princes and states whom it may concern, to enter into Conferences Negotiations and Treaties for Peace.
     When our Ennemy will wish for Peace, So far as to think of it in earnest I know not. Peace concerns her more than any of the belligerent Powers. America, even, can Sustain the War, although it will be irksome and greivous, infinitely better than England.
     America grows more powerful, more numerous, more brave, and better disciplined every Year of the War, and more independant too both in Spirit and Circumstances. Their Trade it is true does not flourish as it did, but their Agriculture Arts, and Manufactures increase in Proportion to the decline of their Trade. England is wasting away, not withstanding the violence of her convulsive Struggles, both in Wealth in Commerce, in Manufactures, in Sailors Soldiers Population and every Thing else. Nothing and above all in political Consideration among the Powers of Europe, every day. Her Reputation which is a more durable Source of Power, and a more constant Cause of Prosperity, to states as well as individuals, declines amidst all her Activity, Exertions and successes. The Hopes and Fears of other Nations are turning by degrees from her to other People, and these She will find it harder to regain than even the good Will of America, which is also leaving her, every day. The English Nation dont seem to me to consider see any thing in its true Light or weigh any thing in a just ballance. The Points already gained by Ireland, dont appear to be understood in England in their Consequences. If she should carry the other Points she aims at, she will become a dangerous Rival to G. B. in Trade, and even in political Power, and dangerous to her even in military. And she must and will carry those Points if this War is continued. Yet the predominant Passion Temper, drowns all, in England. Their Pride, Revenge and Habits of domineering will not suffer them to listen to any Thing that does not sooth those lively Passions.
     The Fury that appears among the Members of Paliament, convinces me that the opposition is more formidable than you Seem to think it. The Committees go on, and, altho I dont found my Expectations, upon Characters that now appear, I know that those Committees will bring up others to public View, who will do the Work. When a society gets disturbed Men of Great Talents and great Qualities are always found, or made.
     I wish you had been more particular concerning the Buccaneering Expedition, which you say is preparing in England against the Spanish Possessions in S. America.
     Nothing from America, nor from Mr Laurens. Adieu
     I think I am perfectly sure of my self, that I shall never be led much astray by my Resentment against the English however Strong they may have been, and however justly founded. Distrust of them I have, quite seperate from all Resentment, So fixed by 20 Years incessant Attention to their Policy, that it is very possible they may be in earnest about Terms of Peace, before I shall beleive it. But this Error I hope will do neither them nor me any harm.
    